Name: Council Regulation (EC) No 5/94 of 22 December 1993 on the suspension of the anti-dumping measures against EFTA countries
 Type: Regulation
 Subject Matter: trade;  economic geography;  competition
 Date Published: nan

 5. 1 . 94 Official Journal of the European Communities No L 3/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 5/94 of 22 December 1993 on the suspension of the anti-dumping measures against EFTA countries countries from the date of the entry into force of the EEA Agreement, HAS ADOPTED THIS REGULATION : Article 1 The anti-dumping duties imposed by Regulation (EEC) No 2423/88 or undertakings accepted by Commission decisions on the following imports :  container corner fittings originating in Austria (Commission Decision (EEC) No 313/92) ('),  silicon carbide originating in Norway (Commission Decision (EEC) No 497/86)(2),  urea originating in Austria (Commission Decision (EEC) No 143/89)(3), THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Whereas the Agreement on the European Economic Area, (hereinafter referred to as 'the EEA Agreement'), subse ­ quently modified by an adjusting Protocol, was signed in Oporto on 2 May 1 992 ; Whereas certain products originating in member coun ­ tries of the European Free Trade Association (EFTA) are currently subject upon importation into the Community to anti-dumping measures adopted in accordance with Regulation (EEC) No 2423/88 ; Whereas Article 26 of the EEA Agreement provides that anti-dumping measures, countervailing duties and measures against illicit commercial practices attributable to third countries shall not be applied in relations between the Contracting Parties unless otherwise speci ­ fied in the Agreement ; Whereas Protocol 1 3 of the EEA Agreement provides that the application of Article 26 is limited to the areas covered by the provisions of the Agreement and in which the Community 'acquis' is fully integrated into the Agree ­ ment ; Whereas the products originating in member countries of the EFTA which are currently subject to the abovemen ­ tioned anti-dumping measures belong to sectors which are covered by the provisions of the EEA Agreement ; Whereas the relevant Community 'acquis' in these sectors has been fully integrated into the EEA Agreement ; whereas the countries concerned have undertaken, within the framework of the EEA Agreement to apply this 'acquis' from the date of the entry into force of this Agreement ; Whereas it appears necessary to suspend the anti ­ dumping measures in force on goods originating in EFTA  ferrosilicon originating in Iceland, Norway and Sweden (Council Regulation (EC) No 3359/93) (4),  diesel engines originating in Sweden and Finland (Commission Decision (EEC) No 138/90) 0, are hereby suspended with regard to these countries ; duties on these products shall no longer be collected. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1994. (') OJ No L 165, 19 . 6. 1992, p. 37. 0 OJ No L 287, 10 . 10 . 1986, p. 25 . (3) OJ No L 52, 24. 2. 1989, p. 37. (4) OJ No L 302, 9 . 12. 1993, p. 1 . 0 OJ No L 76, 22. 3 . 1990, p. 28. No L 3/2 Official Journal of the European Communities 5. 1 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993 . For the Council The President J.-M. DEHOUSSE